DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 1, 2021 has been reviewed by the examiner and entered of record in the file.  
Accordingly, claim 11 is amended, and claims 14-17 and 20-23 are cancelled. Claims 1-11, 13, 18 and 19 are present in the application. 
Groups I and II (claims 1-10) remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
Claims 11, 13, 18 and 19 are under examination in this office action.
5.	The scope of the independent invention that encompasses the elected species was set forth in the previous Office Action, i.e.:
a drug stent, comprising a stent body and a pharmaceutical composition comprising amlexanox distributed on the surface of the stent body, wherein the pharmaceutical composition further comprises an anti-proliferative drug, specifically rapamycin. 
The remaining anti-proliferative drugs other than rapamycin according to claim 13 that fall outside the scope of the independent invention are currently withdrawn from consideration.

Previous Claim Rejections - 35 USC § 103
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.	Claims 11-23 were previously rejected under 35 U.S.C. 103 as being unpatentable over Davila et al, U.S. 2007/0179596 A1, in view of Su et al, U.S. 2005/0100654 A1, and further in view of Landriscina et al, J of Biol Chem (2000).
	Claims 12 and 14-17 have been cancelled.
	As amended, instant claim 11 is drawn to a drug stent, comprising a stent body and a pharmaceutical composition comprising amlexanox distributed on the surface of the stent body, wherein the pharmaceutical composition has an inhibitory action on smooth muscle cells without inhibiting a growth of endothelial cells, wherein the pharmaceutical composition further comprises an anti-proliferative drug, more specifically rapamycin (claim 13),  and wherein the drug loading rate of amlexanox on the drug stent is from 20 g/cm2 to about 140 g/cm2 and the drug-loading molar ratio of amlexanox to the anti-proliferative drug is from (1:10)-(10:1).
	As further recited by claims 18 and 19:
	(a) 	the drug-loading molar ratio of amlexanox to the anti-proliferative drug is 			from (1:3)-(3:1) (claim 18).
	(b)	the drug-loading molar ratio of amlexanox to the anti-proliferative drug is 			from (1:2.5)-(1.5:1) (claim 19).
	Davila et al teach a drug-eluding stent for treating vascular disease including restenosis (see paragraphs [0003] and [0005]), comprising a stent body and a pharmaceutical composition comprising the anti-proliferative agent rapamycin: “… in Davila et al teach a combination therapy comprising the addition of an anti-inflammatory agent with the anti-proliferative agent rapamycin incorporated into a coating on the surface of a stent, wherein said combination therapy results in an improved therapeutic effect, (see paragraph [0139] on page 14).
	Davila et al teach a combination comprising the anti-proliferative agent rapamycin and an anti-inflammatory agent incorporated into a coating on the surface of a stent body, which provides the “added therapeutic benefit of limiting the degree of local smooth muscle cell proliferation and reducing a stimulus for proliferation, i.e. inflammation,” (see paragraph [0139], lines 14-16), but do not teach an embodiment wherein the anti-inflammatory agent is amlexanox.
	However, Su et al teach that in order to achieve a controlled, delayed delivery of an agent for the treatment of restenosis, one can employ a stent having a surface coating comprising an active agent (see paragraph [0019]), wherein the active agent can be an anti-inflammatory agent, more particularly amlexanox, (see the first line of agents in Table 1 on page 3).  
	And Landriscina et al further teach that amlexanox inhibits cell proliferation, particularly smooth muscle (specifically aorta smooth muscle cell, see page 32757, under “Amlexanox Reversibly Inhibits Cell Proliferation,” second column, last 5 lines).
	In view of the foregoing, it would have been obvious to pick and choose from the known anti-inflammatory agents taught by Su et al and employ amlexanox in a pharmaceutical composition distributed on the surface of a drug-eluding stent, based on the teaching of Landriscina et al.  The comprehensiveness of the list of agents in Table 1 
	Considering that Davila et al teach a drug-eluding stent comprising a stent body and a pharmaceutical composition comprising the antiproliferative agent rapamycin in combination with an anti-inflammatory agent, it is determined that it would have been obvious to include the anti-inflammatory agent amlexanox with a reasonable expectation of success.  As stated by the Court in KSR International Co., v. Teleflex Inc., 127 US 1727 (2007), “when a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious” (quoting Sakraida v. AG Pro, Inc., 425 US 273 (1976)).  And as indicated by the court in Sundance, Inc. v. DeMonte Fabricated, Ltd., 550.3d 1356 (Fed. Cir. 2008), a claimed invention is obvious if it is a combination of known prior art elements that would reasonably have been expected to maintain their respective properties or functions after they had been combined.
	Regarding the recited drug-loading rate of amlexanox on the drug stent of from 20 g/cm2 to about 140 g/cm2, drug loading rate is a result-effective variable.  It would have been customary for one of skill in the art to determine the optimal loading rate on the stent in order to best achieve the desired results.  
	Regarding the recited drug-loading molar ratio of amlexanox to the anti-proliferative drug (rapamycin) of from (1:10)-(10:1), and the drug-loading molar ratio recited in claims 18 and 19, drug-loading molar ratio is a result-effective variable.  It would have been customary for one of skill in the art to determine the optimal loading rate on the stent in order to best achieve the desired results.  See also In re Peterson, 315 
	Accordingly, instant claims 18 and 19 are also rejected as prima facie obvious.

Response to Arguments
10.	Applicant traverses the obviousness rejection, arguing that Davila et al teaches the addition of an anti-inflammatory agent in combination with an anti-proliferative drug and fails to explicitly disclose the use of amlexanox as an antiproliferative/ or anti-inflammatory agent. Applicant argues that Davila et al discloses a broad effective amount of the drug (0.001-1000 g/cm2), yet the effective amount of various drugs may be varied such that one skilled in the art cannot predict the specific effective amount of anti-proliferative drug based on such a broad range. 
The examiner respectfully disagrees with Applicant. Davila et al provide a list of pharmaceutical agents/ combinations of agents that may be delivered by a coating incorporated onto the body of a stent, including anti-inflammatory agents and immunomodulators, which limit the degree of local smooth muscle cell proliferation, and are useful for treating vascular disease including restenosis.  The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In this case, the higher inhibitory effect of the recited stent on smooth muscle cells while reducing the inhibition rate of endothelial cells is considered a latent property of the compounds disclosed by Davila et al and Su et al, and Applicant’s alleged 

	Applicant alleges that according to Su et al, amlexanox is merely provided as an example of an anti-inflammatory agent in a long list of anti-inflammatory agents in Table 1, and that Su et al fail to teach the dosage of anti-inflammation agent, specifically amlexanox. 
The examiner respectfully disagrees with Applicant, since Su et al teach a stent having a surface coating comprising an active agent, wherein the active agent can be an anti-inflammatory agent, more particularly amlexanox, (specifically named in the first line of agents in Table 1 at page 3).  In this case, when the species is clearly named, the species is anticipated no matter how many other species are additionally named. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter.1990) (The claimed compound was named in a reference which also disclosed 45 other compounds. The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught.  The Board compared the facts to the situation in which the compound was found in the Merck Index, saying that "the tenth edition of the Merck Index lists ten thousand compounds. In our view, each and every one of those compounds is described' as that term is used in 35 U.S.C. § 102(a), in that publication."). Id. at 1718. See also In re Sivaramakrishnan, 673 F.2d 1383, 213 USPQ 441 (CCPA 1982).   

	Applicant contends that, “starting from Davila, the skilled in the art cannot achieve the drug-loading amount of the amlexanox that can deliver effective amount of 
Regarding the drug-loading amount of amlexanox “that can deliver effective amount of amlexanox,” Applicant has failed to correlate the recited range of “from 20 g/cm2 to about 140 g/cm2” with the unexpected results shown in Table 1 at page 12 of the Specification.  It is well settled that a showing of unexpected results is generally sufficient to overcome a prima facie case of obviousness. In re Albrecht, 514 F.2d 1389 (CCPA 1975). In the instant case, Applicant has appropriately compared the claimed invention with that of the closest prior art and provided factual evidence which establishes unexpected results of the claimed invention, i.e. the combination of 1 mol each of rapamycin and amlexanox, or 6 mol each of rapamycin and amlexanox, resulted in unexpectedly higher smooth muscle cell inhibition rate and greatly reduced endothelial cell inhibition rate at a low drug content: 
    PNG
    media_image1.png
    43
    621
    media_image1.png
    Greyscale
. However, although the evidence establishes unexpected results, Applicant is reminded that “the objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support” (In re Clemens, 622 F.2d 1029 (CCPA In re Peterson, 315 F.3d 1325 (Fed. Cir. 2003), factual evidence demonstrating a greater than expected result from the addition of 2% of an ingredient did not evidence unexpected results for the entire claimed range of about 1-3% of the ingredient. Rather, the nonobviousness of a broader range or genus can only be established by evidence based on unexpected results of a narrower range or genus when one of ordinary skill in the art would be able to determine a trend in the exemplified data allowing said artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48 (CCPA 1979). In the instant case, the claims are not drafted commensurate in scope with the unexpected results to overcome the prima facie case of obviousness. The examiner suggests correlating the drug-loading rate range and drug-loading molar ratio range with the unexpected results demonstrated in the Specification.
	Applicant concludes that there is no motivation for one skilled in the art to combine said references to arrive at said features, such that the prior art fails to teach or suggest every element of amended claim 11. 

	The examiner respectfully disagrees that there would be no motivation to combine the references, since one skilled in the art would not be constrained to the non-limiting list of agents taught by Davila et al and based on the teachings of Su et al and Landricina et al, one would be motivated to incorporate another anti-inflammatory agent having activity against smooth muscle cells, commonly employed on a stent body, specifically amlexanox. Since the stent of Davila et al limits the degree of local smooth muscle cell proliferation, and it is clear that amlexanox has activity of inhibiting smooth muscle cells (specifically aorta smooth muscle cells as taught by Landriscina et al), nothing unobvious is seen in employing amlexanox on the surface of said stent.          

	Accordingly, the previous obviousness rejection is maintained.

Conclusion
12.	Claims 1-11, 13, 18 and 19 are present in the application.  Claims 1-10 are presently withdrawn from consideration.  Claims 11, 13, 18 and 19 are rejected.  No claim is currently allowable.

Correspondence 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/JANET L COPPINS/Examiner, Art Unit 1628    

/CRAIG D RICCI/Primary Examiner, Art Unit 1611